Citation Nr: 1733082	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder manifested by a chronic cough.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Air Force from August 1981 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied entitlement to service connection for the claims on appeal.  The Board observes that the November 2011 rating decision also denied entitlement to service connection for right side carpel tunnel syndrome, right wrist tendonitis, obstructive sleep apnea, and plantar fasciitis; however entitlement to service connection for those conditions was subsequently granted in July 2016 and September 2016 rating decisions.  Therefore, those matters are no longer before the Board.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma is attributable to his active duty service.  



CONCLUSION OF LAW

The Veteran's asthma was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for a respiratory disorder manifested by a chronic cough.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Through various lay statements and his Board hearing testimony, the Veteran has consistently indicated that he developed a dry cough during service around the 1990s that has persisted since that time.  He has attributed his dry cough to possible asbestos exposure following a special duty assignment with the University of Wyoming during the 1990s, during which time he had been sent a letter informing him that the building he worked in was undergoing asbestos abatement and that the area affected would be cordoned off until the removal was completed.  He also reported that he has a history of shortness of breath while running followed by coughing.

The Veteran's service treatment records document several cough complaints.  The Veteran was treated for a cough related to an upper respiratory infection in January 1998 and March 2001.  In August 2003, following complaints of a persistent chronic cough over the preceding three years, the Veteran underwent pulmonary function testing for the purpose of ruling out asthma, the results of which were within normal limits.  At that time it was noted that the Veteran reported an intermittent dry chronic cough; the Veteran denied itchy, watery eyes, sinus congestion, and shortness of breath, but questionable past history of allergies was noted.  The Veteran was prescribed with Flonase nasal spray, which did not improve his symptoms.  Chest X-ray results were normal.  The Veteran was instructed to continue Flonase for one full month, and the Veteran was referred for a follow up in December 2003 after pulmonary function testing completed in October 2003 was also normal, but his symptoms continued.  The Veteran's provisional diagnosis remained a chronic cough of unclear etiology and methacholine bronchoprovocation testing was ordered.  A trial of 30 milligrams of Prevacid was prescribed.  November 2003 methacholine bronchoprovocation testing was negative, and although the Veteran had no new symptoms, his provisional diagnosis remained chronic cough without evidence of asthma.  A December 2004 treatment record indicates that the Veteran was previously tested for tuberculosis, the results of which was negative, and noted a seasonal cough.  However, examination revealed a normal lung examination.  The Veteran reported that he had a chronic cough in connection with his upcoming retirement physical in June 2005, and was subsequently medically cleared in June 2005.  The Veteran was prescribed loratadine for allergies.  Allergies were noted in April 2010 post-service treatment records.

Post-service, the Veteran complained of a dry cough in the preceding two weeks in August 2014; possible allergic rhinitis and gastroesophageal reflux disease were noted.  In May 2015, the Veteran reported a persistent dry cough for several years.  The Veteran was noted to have been prescribed nasal spray, loratadine, and ranitidine, which he was not taking as prescribed.  At this time the Veteran reported that he got coughing episodes that lasted two or three days and then went away on their own, but that his cough had been so chronic for so long that that he had not paid attention to any aggravating or alleviating factors.  A June 2016 treatment record reflect that pulmonary function testing did not reveal "much" asthma.  A note from a staff physician indicates that the Veteran's symptoms are probably his environmental allergies causing an occasional bronchitis type feeling.   A July 2016 VA treatment note by the Veteran's primary care physician indicates that the Veteran's symptoms "lean more towards environmental allergies, less toward asthma."

A July 2016 pulmonary consult note reviewed the Veteran's June 2016 pulmonary function test results and May 2016 X-ray results.  The Veteran's pulmonologist noted that the Veteran's chest X-ray was normal.  The pulmonologist noted that the Veteran had not been on therapy with MDI steroids despite carrying a diagnosis of asthma.  The pulmonologist recommended treatment including basic inhalers for airway disease, gastroesophageal therapy, and post-nasal drip therapy.  July 2016 VA treatment records reflect diagnoses of gastroesophageal reflux disease without esophagitis, rhinitis, and asthma.  

A June 2017 VA treatment record reflects that the Veteran's treating pulmonologist provided a positive etiology opinion diagnosing the Veteran with asthma and attributing it to his service.  In support of this, the Veteran's treating pulmonologist related the following history: the Veteran's cough began during his active military service around 1996 or 1997 and his cough was continuous until receiving treatment in August 2016.  The pulmonologist indicated that the Veteran had visited two or three physicians for his cough symptoms and was prescribed a nasal inhaler which did not work and that the physicians that had assessed him were general physicians, not specialists.  The Veteran reported that his cough did not occur mostly at night and that laying down did not make his cough worse, and that he had occasional shortness of breath with exertion for which he used his inhaler.  The Veteran reported relief of his symptoms with albuterol inhaler.  The pulmonologist observed that the Veteran's gastroesophageal reflux disease had resolved.  The pulmonologist then explained that asthma is the most common cause of cough, and cited the work of a particular physician.  He observed that the Veteran's cough had not changed in nature since onset during the military, and that upon treatment with MDI inhalers, which he had not been prescribed during active duty service, the Veteran has had immediate relief of symptoms.  The pulmonologist stated that the Veteran's diagnosis was both clinical and unequivocal, and that in the Veteran's case it was related to environmental irritants and antigens.  He also noted that the Veteran did not currently report a sensation of post-nasal drip and that he was treated for post-nasal drip in the military with no alleviation of cough symptoms.  Certain odors, including perfume were noted to trigger the Veteran's asthma in addition to exertion. 

Applying the elements of service connection to the foregoing facts, the Board observes that the Veteran has a current diagnosis and sufficient in-service treatment of chronic cough symptoms to meet the first two elements of service connection.  Additionally, although there appears to be some conflicting medical assessments as to the underlying etiology of the Veteran's asthma, the Board finds that the June 2017 etiology opinion provided by the Veteran's treating pulmonologist provides the most probative medical evidence with regard to medical nexus.  The Board finds that this is the case because of the pulmonologist's underlying specialty qualifications, because he is the Veteran's primary treating physician for his current respiratory needs, and because the etiology opinion provided was based on history provided by the Veteran that is consistent with the Veteran's service treatment records and lay statements.  Additionally, the Board notes that the pulmonologist rendered a diagnosis of asthma based on the Veteran's response to prescribed treatment and the overall history of his symptoms; as such, his conclusions are not in conflict with other medical records summarized above.  Accordingly, the Board finds that there is sufficient probative evidence of medical nexus, and that an award of entitlement to service connection for asthma is warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for asthma is granted.


REMAND

A review of the Veteran's service treatment records reveal that in May 2005 he complained of left knee pain in the preceding year; the Veteran indicated that his left knee swelled sometimes, and that it particularly hurt during weather changes and when kneeling or ascending the stairs.  At this time, the Veteran explained that he had been self-treating his knee with Tylenol.  Subsequent X-ray imaging did not reveal any bony abnormalities, but did reveal a small left knee effusion.  The Veteran provided testimony at his March 2017 Board hearing that he first noticed his left knee issues in 2003 when he returned from serving abroad in Korea, and he was trying to get back into running; he did not report a specific injury.  He also explained that after service he worked as a contractor in Iraq, and while he did seek treatment at the infirmary there, he mostly self-treated with Tylenol because he worked extremely long days, and only came home to the United States for two week periods after several months abroad.  Post-service treatment records in the claims file demonstrate that the Veteran's earliest post-service left knee treatment occurred in July 2011, when he reported knee pain if walking more than fifteen minutes or during running over course of the preceding five to six years; a diagnosis of patellar chondromalacia was made.  A diagnosis of left knee tendonitis was made in November 2012, but VA treatment records also contain a diagnosis of knee arthralgia.

The Veteran was provided a VA examination in August 2016.  The examiner diagnosed the Veteran with bilateral knee tendonitis and reviewed the Veteran's left knee service treatment and post-service treatment records.  However, the examiner provided a negative etiology opinion with a supporting rationale explaining that there was "limited evidence in the medical records of a knee condition and no records to confirm continued problems with the knee after service," and that therefore "the bilateral knee tendonitis is likely a more acute condition unrelated to military service or treatment while in the military."  However, this rationale appears to base its finding with regard to the presence of chronicity solely on the Veteran's treatment history rather than his reports of symptoms contained in lay statements and his post-service treatment records, which establish symptom onset during and since active duty service.  Additionally, the examiner does not discuss whether the left knee symptoms described in the Veteran's lay statements and treatment records are consistent with his current diagnosis of tendonitis.  As such, remand of this claim is required for a supplemental opinion.

Additionally, at his Board hearing the Veteran indicated that he was currently seeking private treatment for his left knee condition, and as explained above, he may have received some private post-service treatment prior to 2011.  As such, on remand, in addition to procuring any relevant outstanding VA treatment records, the Veteran should be provided a release authorization for VA procurement of any outstanding private treatment records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA left knee treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his left knee.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Provide the Veteran's claims file to an appropriate VA examiner so a supplemental left knee opinion may be provided.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide the following opinions:

i. Are the Veteran's reported in-service and post-service left knee symptoms consistent or inconsistent with his current left knee diagnosis of tendonitis?  In this regard the examiner should discuss the Veteran's lay statements as well as his in-service and post-service left knee complaints.

ii. With consideration the examiner's finding in (i), whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's left knee disability to include tendonitis began during active service; or (2) is otherwise related to an incident of service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


